Mr. JUSTICE STOUDER, dissenting: I respectfully dissent from the majority opinion which holds that the suppression of Officer Allen’s testimony was error. I believe the trial court was correct in suppressing the testimony in that the State failed to lay a proper foundation for its admission. Officer Allen’s testimony was that on February 20,1979, at approximately 1 a.m., he was summoned by radio to a location where Officer Roland had stopped a car. Allen observed Roland removing a number of beer bottles from under the front seat on the passenger side of the car. Some were unopened, some were empty, and one open bottle contained a liquid which Allen says was beer. However, the record is devoid of any evidence showing how Allen ascertained the liquid was beer. The record simply shows that Allen watched Roland remove the bottles from the car. There is no evidence that Allen took the bottle to smell its contents or that any kind of chemical analysis was performed to ascertain that the liquid was beer. It is this failure to lay a proper foundation which distinguishes the case at bar from cases such as People v. Binkley (1975), 25 Ill. App. 3d 27, 322 N.E.2d 514, upon which the majority relies. In Binkley, the court held that although the cannabis upon which the conviction was based was not presented as evidence, because the witness was familiar with the properties possessed by marijuana, had smoked some of the contraband, and stated it was marijuana, the witness’ testimony was admissible. Binkley is clearly distinguishable from the instant case in that in the instant case Officer Allen did not taste the liquid nor did he smell it or take any other measure by which he could identify it as beer. He merely saw some liquid in a beer bottle. This is inadequate to constitute a proper foundation. Therefore, in the absence of such a foundation I would affirm the trial court’s order to suppress the testimony.